The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 12, 2014

                                       No. 04-14-00393-CR

                                   Asel ABDYGAPPAROVA,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2001CR4918A
                            Honorable Ron Rangel, Judge Presiding

                                          ORDER
        The appellant’s brief was originally due to be filed on October 6, 2014. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
November 5, 2014. The brief has not been filed. Appellant’s attorney is ORDERED to respond
to this court in writing within ten days of the date of this order. The response should state a
reasonable explanation for failing to timely file the brief and demonstrate the steps being taken to
remedy the deficiency. If appellant’s attorney fails to file an adequate response within ten days,
this appeal will be abated to the trial court for an abandonment hearing, and the trial court will be
asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court